                                                                                                 Case 2:16-cv-00579-RFB-EJY Document 50 Filed 06/10/20 Page 1 of 3



                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-mail: diana@kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@kgelegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@kgelegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139
                                                                                             7   Telephone: (702) 485-3300
                                                                                                 Facsimile: (702) 485-3301
                                                                                             8   Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                                UNITED STATES DISTRICT COURT
                                                                                            10                                         DISTRICT OF NEVADA
                                                                                            11
                                                                                                 BANK OF AMERICA, N.A.,                             Case No. 2:16-cv-00579-RFB-EJY
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                         Plaintiff,                 NOTICE OF SETTLEMENT AND
KIM GILBERT EBRON




                                                                                            13   vs.                                                STIPULATION AND ORDER TO
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                                                    EXTEND STAY OF LITIGATION
                                                                                            14   THE WILLOWS HOMEOWNERS
                                                                                                 ASSOCIATION; SFR INVESTMENTS POOL
                                                                                            15   1, LLC; and ABSOLUTE COLLECTION
                                                                                                 SERVICES, INC.,
                                                                                            16
                                                                                                                         Defendants.
                                                                                            17

                                                                                            18             PLEASE TAKE NOTICE that Bank of America, N.A. (“BANA”) and SFR Investments

                                                                                            19   Pool 1, LLC (“SFR”) have reached a global settlement in principal on multiple properties,

                                                                                            20   including the Property at issue in this case. The settlement will resolve all claims between BANA

                                                                                            21   and SFR.

                                                                                            22             BANA and SFR have agreed to stay the litigation for ninety (90) days to allow additional

                                                                                            23   time to finalize settlement. This will also provide an opportunity for BANA to discuss the potential

                                                                                            24   for settlement as to its claims against The Willows Homeowners Association (the “Association”).

                                                                                            25             Accordingly, BANA, SFR and the Association (collectively the “Parties”) are submitting

                                                                                            26   the instant Stipulation and Order seeking to extend the already existing stay of litigation in this

                                                                                            27   matter.

                                                                                            28             Pursuant to a Minute Order in Chambers issued on October 17, 2019, this case was

                                                                                                                                                 -1-
                                                                                                 Case 2:16-cv-00579-RFB-EJY Document 50 Filed 06/10/20 Page 2 of 3



                                                                                             1   administratively stayed pending the result of the Nevada Supreme Court’s order of en banc

                                                                                             2   reconsideration in the case Bank of America, N.A. v. Thomas Jessup, LLC Series VII. [ECF No.

                                                                                             3   63.] The Minute Order set a deadline of 30 days after the stay was lifted for refiling dispositive

                                                                                             4   motions. [ECF No. 63.] The Nevada Supreme Court issued its Order of en banc reconsideration

                                                                                             5   on May 7, 2020. Bank of America, N.A. v. Thomas Jessup, LLC Series VII, 462 P.3d 255 (Nev.

                                                                                             6   2020) (unpublished disposition), thereby resolving that issue. While the issuance of the Order did

                                                                                             7   not automatically lift the stay in this case, in an abundance of caution, the Parties hereby stipulate

                                                                                             8   to vacate the dispositive motion deadline set by the Court’s October 7, 2019, Order, and stipulate

                                                                                             9   to extend the stay of litigation for ninety (90) days to allow additional time to finalize settlement.

                                                                                            10   …

                                                                                            11

                                                                                            12   …
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14   …

                                                                                            15

                                                                                            16   …

                                                                                            17

                                                                                            18   …

                                                                                            19

                                                                                            20   …

                                                                                            21

                                                                                            22   …

                                                                                            23

                                                                                            24   …

                                                                                            25

                                                                                            26   …

                                                                                            27

                                                                                            28   …

                                                                                                                                                  -2-
                                                                                                 Case 2:16-cv-00579-RFB-EJY Document 50 Filed 06/10/20 Page 3 of 3



                                                                                             1          The Parties further request the court set a deadline for filing a status report regarding the

                                                                                             2   settlement for ninety (90) days from entry of this Stipulation and Order. This request to stay is

                                                                                             3   being made in the interest of preserving judicial resources and, as set forth above, to allow

                                                                                             4   additional time to finalize settlement. The Parties reserve the right to move to lift the stay and

                                                                                             5   reinstate deadlines before the ninety (90) days if any of them choose to do so.

                                                                                             6
                                                                                                  DATED this 8th day of June, 2020.                DATED this 8th day of June, 2020.
                                                                                             7
                                                                                                  KIM GILBERT EBRON                                AKERMAN LLP
                                                                                             8
                                                                                                  /s/ Jacqueline A. Gilbert                        /s/ Holly E. Walker
                                                                                             9    JACQUELINE A. GILBERT, ESQ.                      DARREN T. BRENNER, ESQ.
                                                                                                  Nevada Bar No. 10593                             Nevada Bar No. 8386
                                                                                            10    7625 Dean Martin Drive, Suite 110                HOLLY E. WALKER, ESQ.
                                                                                                  Las Vegas, Nevada 89139                          Nevada Bar No. 14295
                                                                                            11    E-mail: jackie@kgelegal.com                      1635 Village Center Circle, Suite 200
                                                                                                  Attorneys for SFR Investments Pool 1, LLC        Las Vegas, NV 89134
                                                                                            12                                                     E-mail: darren.brenner@akerman.com
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                                                   E-mail: holly.walker@akerman.com
KIM GILBERT EBRON




                                                                                            13                                                     Attorneys for Bank of America, N.A.
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14
                                                                                                                                                   DATED this 8th day of June, 2020.
                                                                                            15
                                                                                                                                                   BOYACK ORME & ANTHONY
                                                                                            16
                                                                                                                                                   /s/ Patrick A. Orme
                                                                                            17                                                     EDWARD DEAN BOYACK, ESQ.
                                                                                                                                                   Nevada Bar No. 5229
                                                                                            18                                                     PATRICK A. ORME, ESQ
                                                                                                                                                   Nevada Bar No. 7853
                                                                                            19                                                     7432 W. Sahara Ave., Suite 101
                                                                                                                                                   Las Vegas, NV 89117
                                                                                            20                                                     E-mail: ted@boyacklaw.com
                                                                                                                                                   E-mail: patrick@boyacklaw.com
                                                                                            21                                                     Attorneys for The Willows Homeowners
                                                                                                                                                   Association
                                                                                            22

                                                                                            23                                                ORDER
                                                                                            24                                                        IT IS SO ORDERED.
                                                                                            25                                                       DATED: ________________
                                                                                                                                                   ________________________________
                                                                                            26                                                     RICHARD F. BOULWARE, II
                                                                                                                                                   UNITED   STATES DISTRICT JUDGE
                                                                                                                                                     ________________________________
                                                                                            27                                                       United Stated District Court Judge
                                                                                                                                                   DATED this 9th day of June, 2020.
                                                                                            28

                                                                                                                                                -3-
